          Case 1:19-cr-00044-JNP Document 1 Filed 04/25/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (No. 7226)
ISAAC C. WORKMAN, Assistant United States Attorney (14031)
DEE W. SMITH, Special Assistant United States Attorney (8688)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111                                                TH!cr OF
Telephone: (801) 524-5682



                     IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, NORTHERN DIVISION



  UNITED STATES OF AMERICA,                         INDICTMENT

                     Plaintiff,                     VIOLATION:

  vs.                                               COUNT 1: 21 U.S.C. § 841(a)(l),
                                                    Possession ofMethamphetamine with
  BRANDON MICHAEL SEXTON,                           Intent to Distribute.

                     Defendant.                     Case: 1:19-cr-00044
                                                    Assigned To : Kimball, Dale A
                                                    .Assign. Date : 4/25/2019
                                                    Description: USA v. Sexton
        The Grand Jury charges:

                                      COUNT I
                                 21 U.S.C. § 84l(a)(l)
               Possession of Methamphetamine with Intent to Distribute

        On or about February 27, 2019, in the Northern Division of the District of Utah,

                           BRANDON MICHAEL SEXTON,

the defendant herein, did knowingly possess with intent to distribute five grams or more

of methamphetamine (actual), a schedule II controlled substance within the meaning of
          Case 1:19-cr-00044-JNP Document 1 Filed 04/25/19 Page 2 of 2




21 U.S.C. § 812; all in violation of 21 U.S.C. § 84l(a)(l) and punishable pursuant to 21

U.S.C. § 841(b)(l)(B).



                                         A TRUE BILL:


                                                        1~1
                                         FOREPERSON of the GRAND JURY


JOHN W. HUBER
United States Attorney
